            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TAYLOR MENDEZ,                      :
    Petitioner                      :
                                    :           No. 1:19-cv-428
     v.                             :
                                    :           (Judge Rambo)
DAVID J. EBBERT.                    :
    Respondent                      :

                               ORDER

     AND NOW, this 4th day of April 2019, in accordance with the Memorandum

accompanying this Order, IT IS ORDERED THAT:

     1. Mendez’s motion for leave to proceed in forma pauperis (Doc. No. 5) is
        GRANTED, and the petition for writ of habeas corpus (Doc. No. 1) is
        accordingly DEEMED filed;

     2. The Petition for Writ of Habeas Corpus (Doc. No. 1), is DISMISSED
        WITHOUT PREJUDICE to Mendez’s right to assert his constitutional
        claims in a properly filed civil rights action; and

     3. The Clerk of Court is directed to CLOSE this matter.


                                         s/Sylvia H. Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge
